Citation Nr: 0010377	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating bronchial asthma, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO, 
which denied an evaluation in excess of 10 percent for 
bronchial asthma.  


FINDING OF FACT

On recent VA examination of the veteran's bronchial asthma, 
pulmonary function tests showed FEV-1 of 76 percent of 
predicted and FEV-1/FVC was 87 percent of predicted; the 
veteran does not use inhalational or oral bronchodilators on 
a daily basis nor inhalational anti-inflammatory medication.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds the veteran's claim 
for an increased rating for bronchial asthma to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), in 
that the claim is plausible.  All relevant facts pertaining 
to this claim have been developed to the extent possible, and 
no further assistance to the veteran is required to satisfy 
the VA's duty to assist him in the development of this claim 
as mandated by 38 U.S.C.A. § 5107(a).  

Private clinical records reflect outpatient treatment in 
December 1996 for complaints of coughing, sinus congestion, 
and rhinorrhea with postnasal drainage.  On evaluation the 
veteran sounded very congested and there was end inspiratory 
and expiratory wheezing scattered throughout the lung fields.  
No rales, rhonchi, or stridor were heard.  The veteran was 
given Albuterol via nebulizer.  Subjectively he was able to 
breathe easier after this and improved airflow was noted on 
auscultation.  The diagnostic impressions were sinusitis and 
asthmatic bronchitis.  He was to use a Proventil inhaler, 1-2 
puffs q.i.d. to help with wheezing and shortness of breath.  
When again seen four days later it was said that the veteran 
did not report significant improvement.  A chest x-ray was 
said to be normal.  He was hospitalized for three days and 
received intravenous fluids as well as intravenous steroids 
and antibiotics.  During the hospitalization, he was treated 
with bronchodilator therapy with Atrovent and Albuterol.  At 
the time of discharge, the diagnoses included asthmatic 
bronchitis and chronic tobacco abuse.  When seen as an 
outpatient in January 1997 the veteran was said to continue 
to smoke.  He said that Altrovent made his breath quite a bit 
better.  Evaluation revealed clear lung fields but decreased 
breath sounds.  There were no rales, rhonchi, or wheezes.  

The veteran was again seen at the emergency room of a private 
facility in October 1997 with complaints of shortness of 
breath.  Evaluation revealed wheezing in all lung fields.  
The assessment was rule out asthmatic bronchitis.  When seen 
in December 1997 with chest pains, an X-ray of the chest 
revealed the lungs to be fully expanded without infiltrate or 
effusion.  

VA clinical records reflect occasional outpatient treatment 
in 1997 and 1998.  A chest X-ray of January 1998 revealed no 
acute process.  There was a small rounded density in the 
right upper lung that could represent a granuloma.  

On VA respiratory examination in March 1998 the veteran 
complained of dyspnea on climbing steps or after walking one 
block.  He reported asthmatic flare-ups every three months 
and was all right between flare-ups.  On examination 
inspiratory and expiratory wheezes and rhonchi were heard in 
all lung fields.  Congestion and coughing were noted.  
Pulmonary function studies were conducted and revealed FEV-1 
of 76 percent of predicted.  FEV-1/FVC was 87 percent of 
predicted.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran filed his claim for an increased rating for 
bronchial asthma in February 1998.  Accordingly, only the 
schedular criteria for rating respiratory disorders which 
became effective on and subsequent to October 7, 1996 are 
applicable to the veteran's claim.  

Under the criteria of the VA schedule for rating respiratory 
disorders (38 C.F.R. § 4.97) which came into in effect on 
October 7, 1996, bronchial asthma is rated under the 
provisions of Diagnostic Code 6602.  Under the criteria of 
this Diagnostic Code, a 10 percent rating is assigned if 
there are pulmonary function studies showing FEV-1 of 71-80 
percent of predicted, or; FEV-1/FVC of 71-80 percent or; with 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating is warranted if FEV-1 is 56-70 percent of 
predicted or; FEV-1/FVC is 56-70 percent or; daily 
inhalational or oral bronchodilator therapy or; inhalational 
anti-inflammatory medication.  

On the veteran's most recent VA examination, the values 
reported on pulmonary function studies were barely sufficient 
to warrant a 10 percent evaluation for his service connected 
bronchial asthma.  Also the record indicates the intermittent 
use by the veteran of bronchodilator medication.  Therefore, 
a 10 percent rating is justified.  However, the recent 
pulmonary function tests do not show values anywhere near 
those required for a 30 percent rating for bronchial asthma 
and the record does not indicate that the daily use of 
bronchodilator medication is required or the use of 
inhalational anti inflammatory medication is required.  
Therefore, an evaluation in excess of 10 percent for 
bronchial asthma is not warranted.  



ORDER

An increased rating for bronchial asthma is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


